Title: To James Madison from Vincent Gray, 10 November 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


10 November 1803, Havana. Reports the capture since his last [4 Nov.] of the schooner Harriot of Charleston, Joseph Hunt, master and owner, by the French privateer Eugénie, Jacques Hermand, commander. The Harriot was sent into Havana. Gray has satisfied the French commissary and the Spanish government “that she was realy and truly an American vessel, got her released; and given her such papers as required by your instructions of the first of augt: 1801, which will be sufficient to protect her to her destined Port: as the cause of detention alledged by the Captors, was the want of Lawful papers.” Hunt took in wood and water and procured seamen to replace the foreigners taken out by the privateer when the ship was captured. The ship “will get under way this forenoon for Charleston.” “I send you herewith enclosed a copy of the Document granted to her at Kingston Jamaica.”
 

   
   RC and enclosure (DNA: RG 59, CD, Havana, vol. 1). RC 1 p. For enclosure, see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:1–4.



   
   The enclosure is a copy (2 pp.), certified by Gray, of a 15 Oct. 1803 certificate signed by William Savage identifying Joseph Hunt of Boston, Massachusetts, as sole owner and master of the Harriot.


